Citation Nr: 0106227	
Decision Date: 03/01/01    Archive Date: 03/08/01

DOCKET NO.  00-03 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for a 
right elbow disability and, if so, whether entitlement to 
service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Allen, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to March 
1946.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
New Orleans, Louisiana, which denied a claim by the veteran 
seeking entitlement to service connection for a right elbow 
disability.


FINDINGS OF FACT

1.  In a March 1946 rating decision, the RO denied a claim by 
the veteran for entitlement to service connection for a right 
elbow disability; it held that there was no evidence that his 
disability was incurred in or aggravated by service.

2.  The veteran was notified of the March 1946 RO decision in 
a March 1946 letter, but did not appeal the decision within 
the appropriate time limitations.  

3.  The evidence added to the record since the March 1946 RO 
decision includes evidence bearing directly and substantially 
on the issue of inservice aggravation of a right elbow 
disability.

4.  The preponderance of the evidence shows that the 
veteran's right elbow disability pre-existed service and was 
not incurred in or aggravated by service.


CONCLUSIONS OF LAW

1.  The March 1946 RO decision denying a claim for 
entitlement to service connection for a right elbow 
disability is final.  Veterans Regulation No. 2 (a), pt. II, 
par. III; VA Regulation 1008; effective January 25, 1936 to 
December 31, 1957; currently 38 U.S.C.A. § 7105(c)  (West 
1991)).

2.  Evidence received since the March 1946 RO decision is new 
and material to the issue of entitlement to service 
connection for a right elbow disability and, thus, the claim 
is reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a)  (2000).

3.  A right elbow disability was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1153 (West 1991 
& Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.306  (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

The veteran was originally denied entitlement to service 
connection for a right elbow disability by the RO in March 
1946.  He did not appeal that decision within the applicable 
time limits.  Thus, it is a final decision.  38 U.S.C. § 11a-
2  (1946); see 38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§ 20.200  (2000).

II.  Laws and regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110  (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304  (2000).  Direct service 
connection may be established for a disability resulting from 
diseases or injuries which are clearly present in service or 
for a disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(a), (b), (d) (2000).  Establishing direct 
service connection for a disability which has not been 
clearly shown in service requires that the evidence show the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 C.F.R. § 3.303(d)  
(2000).  Entitlement to service connection may also be 
granted for a chronic disability.  However, that disability 
must either be shown to be chronic in service or there must 
be evidence of a continuity of symptomatology sufficient to 
show that a condition noted in service was a chronic 
condition.  38 C.F.R. § 3.303(b)  (2000).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease. 38 
U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 3.306(a)  (2000).  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation where a disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b)  
(2000).  Aggravation may not be conceded where the disability 
underwent no increase in severity during service.  Id.

Under applicable law, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  38 U.S.C.A. § 5108 
(West 1991).  "New and material evidence" is defined as 
that "not previously submitted to the agency decisionmakers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim."  38 C.F.R. § 3.156(a)  (2000).

Thus, to reopen a claim that was previously and finally 
disallowed, a two-step analysis must be conducted ("Manio 
test").  Manio v. Derwinski, 1 Vet. App. 140, 145  (1991).  
First, it must be determined whether the additional evidence, 
submitted since the last prior final disallowance, is new and 
material.  Second, if such evidence is determined to be new 
and material, the disallowed claim must be reopened and the 
former disposition reviewed based on all the evidence of 
record to determine the outcome of the claim on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283  (1996) (citations 
omitted); Blackburn v. Brown, 8 Vet. App. 97, 102  (1995); 
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  The first prong 
of the Manio test, i.e., determining whether the evidence 
presented or secured since the prior final disallowance of 
the claim is new and material, involves two questions:  (1) 
whether the newly presented evidence is "new" and, if so, 
(2) whether it is "material" in the sense of being relevant 
to and probative of the "issue at hand" in the case.  
Manio, 1 Vet. App. at 145.

III.  Analysis

A.  Propriety of appellate review

Before adjudicating the veteran's claim on the merits, the 
Board must determine if VA has met its duty to assist the 
veteran with the development of his claim.  In this regard, 
there has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, President 
Clinton signed into law the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096  (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of the VA with 
respect to the duty to assist, and supercedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096  
(2000); see Karnas v. Derwinski, 1 Vet. App. 308, 313  (1991) 
(Where the law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been conducted, the version of the law or 
regulation most favorable to the veteran shall be applied.). 

In this case, the Board finds that VA's duty to assist the 
veteran has been met.  The veteran's service medical records 
are of record and there is no indication that there are any 
additional such records available, but not of record.  In 
fact, in his March 1946 original claim application, the 
veteran indicated that he had received no treatment for his 
right elbow in service.  Since his induction and separation 
medical examination reports are of record, the Board finds 
all relevant service medical records are before it.  Another 
request for service medical records would be futile.  Id. at 
§ 3 (to be codified at 38 U.S.C.A. § 5103A).  In addition, 
the veteran has identified no other pertinent medical records 
that VA might assist with obtaining.  Id.  Furthermore, VA 
examination of the veteran's disability is not necessary for 
the adjudication of this claim, as the present nature and 
severity of his disability is irrelevant for purposes of 
entitlement to service connection based on aggravation of a 
disability during service.  Id.

Finally, in the RO's November 1999 statement of the case, the 
veteran was provided notice of the pertinent laws and 
regulations determinative of his claim for service 
connection.  He was also given ample opportunity to present 
argument in support of the claim, including the opportunity 
to appear for a personal hearing before a member of the 
Board.  In an April 2000 letter, the veteran indicated that 
he did not want a personal hearing and that he wanted his 
claim immediately forwarded to the Board.  In light of the 
above, he is not prejudiced by appellate review at this time.  
See Bernard v. Brown, 4 Vet. App. 384  (1993).

B.  Whether new and material evidence has been submitted

In March 1946, the RO denied the veteran's claim for service 
connection for a right elbow disability because it concluded 
that the evidence of record did not show that that disability 
was incurred in or aggravated by service.  The RO's 
determination was based on review of the veteran's service 
medical records.  A March 1943 induction medical examination 
report shows that the veteran presented for physical 
examination with a stiff right arm.  It was noted that he was 
unable to flex his right elbow beyond 135 degrees.  Overall, 
this was deemed acceptable for only limited service due to a 
moderate deformity of his right elbow with partial ankylosis.  
Remarks were that his elbow could only be flexed to about 40 
degrees.  Service outpatient records show no treatment for 
any right elbow problems, and the veteran indicated in his 
March 1946 claim application that no treatment was received.  
A March 1946 separation medical examination report indicates 
his right elbow disability existed prior to service.  It 
involved a scar, limitation of flexion to 135 degrees, a loss 
of rotation, moderate atrophy of the right forearm, and 
deformity of the right elbow.  It was concluded that the 
condition was asymptomatic and was not aggravated by service.

In order to reopen his claim, the veteran must present 
additional, competent evidence that bears directly and 
substantially on the issue of inservice incurrence or 
aggravation of his right elbow disability.  38 C.F.R. 
§ 3.156(a)  (2000); Evans, 9 Vet. App. at 283; Manio, 1 Vet. 
App. at 145.  After review of the evidence received since the 
March 1946 RO decision, the Board finds that competent 
evidence relevant to that issue has been submitted.  
Specifically, in May 1999, the veteran submitted a March 1945 
service personnel record stating that the veteran was unable 
to render a military salute due to an old injury to his right 
elbow.

In light of the above, the Board finds that new and material 
evidence has been presented and that, consequently, the 
veteran's claim is reopened.

C.  Entitlement to service connection

Board adjudication of the issue of entitlement to service 
connection for a right elbow disability on the merits is not 
precluded at this time.  In this case, the RO already 
addressed this issue on the merits in its June 1999 decision, 
bypassing the preliminary matter of whether new and material 
evidence had been submitted.  Its decision was not 
prejudicial to the veteran because, by addressing the service 
connection claim on the merits, it would have to have found 
in favor of the veteran in regard to whether new and material 
evidence had been submitted.  Similarly, since the RO 
addressed the issue of entitlement to service connection on 
the merits and provided the veteran with the text of the 
pertinent laws and regulations in its statement of the case, 
the Board may properly review the appeal at this time.  See 
Bernard v. Brown, 4 Vet. App. 384  (1993).

It is clear from the evidence in the claims file that the 
veteran's right elbow disability pre-existed service.  That 
fact is clearly substantiated by the medical remarks on his 
induction medical examination report.  Therefore, the only 
basis for entitlement to service connection for that 
disability is aggravation.

As stated above, a preexisting injury or disease will be 
considered to have been aggravated by active military, naval, 
or air service, where there is an increase in disability 
during such service, unless there is a specific finding that 
the increase in disability is due to the natural progress of 
the disease. 38 U.S.C.A. § 1153 (West 1991); 38 C.F.R. § 
3.306(a)  (2000).  Clear and unmistakable evidence is 
required to rebut the presumption of aggravation where a 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b)  (2000).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service.  Id.

Here, the Board finds no evidence that the veteran's right 
elbow disability increased in severity during his military 
service.  His disability was manifested by deformity and 
partial ankylosis of the right elbow prior to his service and 
was manifested by the same symptoms at the time of his 
separation from service.  In fact, both the induction and 
separation medical examination reports provide identical 
results of range of motion testing, indicating that right 
elbow motion was lost beyond 135 degrees of flexion.  The 
Board recognizes that the separation medical examination 
report also shows that he had a scar on the right elbow, as 
well as atrophy of the right arm.  While one could argue that 
these symptoms were not mentioned at the time of induction 
and, thus, represent evidence of an increase in disability, 
the Board finds that they more likely represent merely the 
results of a more in-depth examination.  To the extent that 
this evidence supports the veteran's claim, it is greatly 
outweighed by the medical conclusions reached by the examiner 
who actually made those additional findings at the time of 
separation from service.  His medical opinion was that the 
veteran's right elbow disability pre-existed service and was 
not aggravated by service.

The only additional evidence submitted by the veteran are lay 
statements by him and a March 1945 service letter stating 
that he was unable to salute due to an old injury to the 
right elbow.  That letter does not suggest an aggravation of 
his disability, as the veteran's right elbow was already 
noted to have partial ankylosis prior to service.  The letter 
does not suggest that his ankylosis had worsened.  It merely 
indicates one of the effects of his disability.  In fact, the 
letter actually refutes his claim, because it indicates that 
he could not salute with his right arm because of an "old" 
injury to the right elbow, suggesting that the functional 
impairment was due to the pre-existing disability, rather 
than to some new manifestation.

The veteran's lay statements only assert that the service 
medical records clearly show that his right elbow disability 
was aggravated during service.  As concluded above, they do 
not.  To the extent that the veteran personally believes that 
his disability worsened during service, the Board sympathizes 
with him.  However, he is not competent to make a medical 
conclusion as to the severity of a disability, Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992), and has provided no lay 
statements as to any increased symptoms in service that would 
be indicative of aggravation of that disability.

Overall, the preponderance of the evidence is against a 
finding that the veteran's pre-existing right elbow 
disability was incurred in or aggravated by service.  As 
such, his appeal must be denied.


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a right elbow 
disability; to this extent the claim is allowed.

Entitlement to service connection for a right elbow 
disability is denied.  


		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

 

